Title: To George Washington from James McHenry, 1 February 1799
From: McHenry, James
To: Washington, George



My dear Sir
Philadelphia 1 Feby 1799

I received last night your letter of the 27th of Jany and this morning sent for Mr McAlpin and gave him your orders.
It appears to me, that the round cuff and the usual pockets will be neater and handsomer than if slashed and also more dignified. I prefer for the same reason a plain waistcoat. I shall however take the advice of General McPhierson on the different points and endeavour to have the embroidery of the neatest pattern and done by an expert hand.
It is not easy to discover what Congress will do with the army. I incline to beleive that no reduction will be made in the establishment, and that it is possible there may be some companies added to one or other of the Regiments; I mean either to the cavalry or artillery. I am Dr Sir yours affectionately & sincerely

James McHenry

